 

Ex. 10.1

BioLargo, Inc.

Engagement Extension Agreement

 

September 30, 2015

 

This Engagement Extension Agreement (the “Extension”) references the Engagement
Agreement and Scope Letter dated February 1, 2008 (“2008 Agreement”) by and
between CFO 911 Corporation (the “Advisor)” and BioLargo, Inc. (the “Company”),
and written extensions to the Agreement (the “Prior Extensions”), pursuant to
which Charles K. Dargan II has been serving as the Company’s Chief Financial
Officer. The parties desire to extend the terms of the prior agreements for a
period of one year, pursuant to the terms of this Extension. The 2008 Agreement,
the Prior Extensions and this Extension are collectively referred to herein as
the “Agreement”.

 

Except as expressly amended or modified herein, all terms and conditions set
forth in the 2008 Agreement and Prior Extensions are incorporated herein by this
reference, and continue to be in full force and effect. The parties acknowledge
and confirm that Mr. Dargan has been serving as the Company’s Chief Financial
Officer, and continues to do so through today’s date. Retroactively effective as
of February 1, 2015, the Advisor and the Company hereby agree to extend the Term
of the engagement as set forth in the 2008 Agreement to expire September 30,
2016 (the “Extended Term”). Notwithstanding the foregoing, either party may
terminate this Agreement upon 30 days’ written notice. Upon the expiration of
this Agreement on September 30, 2016, unless this agreement has been terminated,
Advisor shall continue to serve as the Company’s Chief Financial Officer until
new terms are agreed upon.

 

All terms regarding compensation to the Advisor are amended and replaced by the
following. During the Extended Term, the Advisor shall receive the compensation
as set forth in this Extension. The Company shall issue to Charles K. Dargan II
an option (the “Option”) to purchase 300,000 shares of the Company’s common
stock, pursuant to the Company’s 2007 Equity Incentive Plan. The Option shall
vest over a period of 12 months, with 120,000 shares having vested as of
September 30, 2015, and the remaining shares to vest monthly beginning October
1, 2015, and each month thereafter, 15,000 each month, so long as this Agreement
is in full force and effect. The Option shall be exercisable at $0.57 per share,
and shall expire September 30, 2025.

 

AGREED TO AND ACCEPTED THIS 29th DAY OF SEPTEMBER, 2015

 

CFO 911 CORPORATION

 

BioLargo, Inc.

 

8055 W. Manchester Ave., Suite 405

 

3500 W. Garry Ave.

 

Playa del Rey, CA 90232

 

Santa Ana, CA 92704

 

 

 

 

 

 

 

By:

/S/CHARLES K. DARGAN II

 

By:

/S/DENNIS P. CALVERT

 

Name:

Mr. Charles K. Dargan II

 

Name:

Mr. Dennis P. Calvert

 

Title:

Chief Executive Officer

 

Title:

President

 

Date Signed: Sept 30, 2015

 

Date Signed: Sept 30, 2015

 

 